Citation Nr: 0010422	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-03 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In September 1972, the RO denied service connection for 
residuals of a right knee injury.  The veteran did not appeal 
that decision.  A review of the May 1997 rating decision 
shows that the RO also denied the claim of entitlement to 
service connection for residuals of a right knee injury, 
without reference to either finality of the prior denial or 
the requirements for reopening a previously disallowed claim.  

In April 1999, the Board remanded this case to the RO to 
schedule the veteran for a previously requested RO hearing.  
That hearing was held in June 1999, and a transcript of the 
hearing is of record.  As reflected in a Supplemental 
Statement of the Case (SSOC) issued in October 1999, the RO 
subsequently determined that new and material evidence had 
not been submitted to reopen the claim.  The SSOC included 
citation to and discussion of the laws and regulations 
governing finality of decisions and reopening of previously 
disallowed claims.

The Board must make an independent determination of whether 
the new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board were to 
adjudicate the claim on the merits without resolving the new 
and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104 (b) and 
5108.  Id.  Accordingly, the Board finds that the issue is 
best characterized as it appears on the cover page of this 
decision.


FINDINGS OF FACT

1.  In a September 1972 rating decision, the RO denied 
service connection for residuals of a right knee injury, in 
part, because there was no evidence of chronic knee 
disability.  The RO notified the veteran of the decision, in 
writing, in September 1972; however, he did not file an 
appeal.  

2.  New evidence associated with the claims folder since the 
September 1972 RO decision includes evidence demonstrating 
that the veteran suffers from disability, to include 
arthritis, in the right knee; this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  There is no competent evidence of a nexus between the 
veteran's current disability of the right knee, to include 
arthritis, and his period of active military service, to 
include any injury allegedly sustained therein.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1972 rating action denying 
service connection for residuals of right knee injury is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for residuals of right knee injury has been 
presented; the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for service connection for residuals 
of right knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

The is case was previously considered and denied.  The 
evidence of record at the time of the September 1972 RO 
decision, which denied service connection for residuals of a 
right knee injury may be briefly summarized.  The service 
medical records reveal that, at the time of examination for 
entrance into active service, in November 1969, the clinical 
evaluation of the lower extremities was indicated to have 
been normal.  The veteran reported that he did not have any 
prior history of a trick or locked knee.  A service medical 
record dated in July 1970 included a diagnosis of abrasion of 
both knees.  The report of the veteran's separation medical 
examination conducted in April 1972 showed that the clinical 
evaluation of the lower extremities was normal; that report 
contains no notations of complaints of knee pain or chronic 
injury.

A subsequent service medical record dated in July 1972 noted 
that the veteran received treatment for a contusion of the 
right knee at the patellar level after his right knee hit a 
pole.  It was also noted that the veteran had normal range of 
motion of the right knee and that his leg was stable leg.  It 
was further noted that heat was applied to the veteran's 
right knee and that the veteran was instructed to not perform 
any physical therapy for approximately 3 days.  X-rays of the 
right knee dated in July 1972 were indicated to have been 
normal.

In September 1972, the RO denied service connection for 
residuals of a right knee injury, in part, because a chronic 
right knee disorder had not been demonstrated.  The veteran 
was notified of that decision and of his appellate rights in 
September 1972, but did not file a notice of disagreement 
within one year of the notification.

Under these circumstances, the RO's September 1972 denial of 
service connection for residuals of right knee injury is 
final, and may not be reconsidered on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1999).  If, however, new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a previously denied claim.   See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  
Second, if VA determines that the evidence is "new and 
material," it must reopen the claim and determine whether it 
is well grounded.  Winters, supra.  Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence added to the record since the September 1972 
includes duplicate service medical records, Department of 
Veterans Affairs (VA) outpatient treatment records dated in 
December 1990, a private medical statement dated in January 
1997, private treatment records dated from October 1996 to 
April 1997, a summary of private hospitalization dated in 
February 1997, and the veteran's statements and testimony 
provided during his June 1999 videoconference hearing.

The copies of the service medical records are duplicate 
copies of evidence already of record that were previously 
considered by the RO in its decision in September 1972.

VA X-rays of the right knee dated in December 1990 showed 
degenerative joint disease of the right knee.

Private treatment records dated from October 1996 to December 
1996 note various diagnoses, to include arthralgia of the 
knees, possible osteoarthritis of the right knee, and right 
knee pain.

Private X-rays of the right knee dated in December 1996 
revealed moderate degree degenerative change at the right 
knee joint with narrowing of medial compartment of the right 
knee joint.

A medical record D. Shamblin, M.D., dated in January 1997, 
indicated that the veteran was seen for complaints of medial 
pain in the right knee for the previous 2 to 3 months.  Dr. 
Shamblin also stated that the veteran reported that he did 
not recall any particular trauma to the right knee.  On 
examination, the right knee lacked five degrees of terminal 
extension.  The right was stable in all planes.  There was 
medial joint line tenderness and the abductor pollicis 
longus' (APL's) grind was indicated to have been painful.  
There was mild crepitus of the patella, but the knee was non-
tender.  The assessment was degenerated medical meniscus or 
possibly displaced medial meniscus.

A summary of private hospitalization dated in February 1997 
noted that the veteran reported a two month history of pain, 
swelling and inability to fully extend his right knee after 
falling and twisting his right knee in December 1996.  During 
his period of hospitalization, the veteran underwent an 
arthroscopy of the right knee with partial medial 
meniscectomy and chondroplasty of the medial femoral condyle 
patella and patellofemoral groove.  The diagnosis was 
degenerative medial meniscus of the right knee accompanied by 
severe osteoarthritic changes on the medial condyle, tibial 
plateau, and patellofemoral joint.

The veteran received private postoperative treatment for his 
right knee in March 1997.  The records reflect complaints of 
knee pain and stiffness.

The veteran testified at a RO hearing in June 1999 that he 
injured, in pertinent part, his right knee when he 
accidentally hit a steel pole while chasing a Frisbee in July 
1972.  He stated that the steel poles were placed to protect 
traffic from entering upon the sidewalk of a military 
installation.  He reported that a physician at the United 
States Hospital Ogsburg, APO treated him, and that the 
physician examined and performed X-rays of his right knee.  
He said that the physician prescribed medication; that he 
used the medication; and that the swelling went down in 
approximately 2 to 3 weeks.  He mentioned that he had right 
knee surgery approximately 24 years and 6 months after his 
right knee injury.  He stated that he successfully used over 
the counter medication for right knee pain and limited his 
activities until 1990.  He reported that his right knee 
gradually worsened and that he went to see a physician in 
1991.  He said that he currently wears a right knee brace.

By definition, the duplicate copies of records previously 
considered are not new for purposes of reopening the claim.  
However, the new medical evidence associated with the claims 
file since the prior denial of the claim for a right knee 
condition clearly indicates current, chronic disability of 
the right knee, to include arthritis.  Given the prior basis 
for the denial of the claim, this evidence so significant 
that it must be considered.  As this evidence is both new and 
material, the criteria to reopen the claim for service 
connection for residuals of right knee injury are met.

Inasmuch as the Board has reopened the claim for service 
connection residuals of right knee injury, the next questions 
to be considered are whether the claim is well grounded, and, 
if so, whether the evidence presents a new factual basis for 
allowance of the claim.  See Elkins, Winters, supra.  Because 
the RO previously provided the veteran with the criteria for 
establishing service connection, and the requirement of 
submitting a well legal requirement of a submitted a 
specifically advised of the evidence needed to support the 
claim, as well as in view of the discussion noted below, the 
Board finds that there is no prejudice to him in adjudicating 
the reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet.App. 36, 43 (1993).

Alternatively, the claim may be established as well grounded 
under the provisions of 38 CFR 3.303(b).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran's service medical records indicate 
that he experienced an abrasion of the right knee and a 
contusion of the right knee at the patellar level while on 
active duty.  However, the report of his April 1972 
separation examination includes no reference to or diagnosis 
of any chronic condition of the veteran's right knee.  
Additionally, X-rays of the right knee dated in July 1972 
were indicated to have been normal.  Moreover, there is no 
medical evidence of any disability with respect to the 
veteran's right knee for many years after service.

Indeed, the first post-service medical evidence of a right 
knee disability is not until December 1990, approximately 18 
years after service.  At that time, X-rays of the right knee 
revealed degenerative joint disease.  Because there is no 
medical evidence of arthritis within the first post-service 
year, service connection for arthritis may not be presumed.  
There also is no medical evidence to support a grant of 
service connection for a right knee disability, to include 
arthritis, on a direct basis, inasmuch as the record include 
no medical evidence or opinion otherwise suggesting that 
there is a relationship between the veteran's current right 
knee disability and any incident of service, to include the 
injury allegedly sustained therein.

Furthermore, while the veteran may well believe that his 
current right knee problems are related to his military 
service, he does not have the medical training or expertise 
to competently render an opinion on a medical matter, such as 
the diagnosis or etiology of a disability.  Therefore, his 
opinions in this regard have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that evidence, and not just allegations must 
support a well-grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a right knee disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional obtainable relevant evidence may exist that, 
if obtained, would make his claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Finally, the Board notes that the RO declined reopening the 
veteran's claim on the same basis as the Board as not well 
grounded (i.e., the absence of competent evidence of a nexus 
between current residuals of right knee injury and service).  
The RO also notified him in the March 1998 Statement of the 
Case and in the October 1999 Supplemental Statement of the 
Case of the requirements to submit a well-grounded claim.  
Clearly then, he is not prejudiced by the Board's decision to 
deny his claims on this same basis.  See Bernard v. Brown, 4 
Vet. App. 384, 392-93 (1994).  The Board also finds that the 
duty to inform the veteran of the evidence necessary to make 
his claim well grounded, and the reasons why the current 
claim is inadequate, has been met.  See 38 U.S.C.A. § 
5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

As new and material evidence with respect to the claim for 
service connection for residuals of right knee injury has 
been submitted, the appeal is granted to this extent.


In the absence of evidence of a well-grounded claim, the 
claim for service connection for residuals of right knee 
injury must be denied as not well grounded.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 11 -


- 9 -


